NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



         United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 21, 2006
                               Decided January 22, 2007


                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge



No. 04-3073

RICHARD DISHER, individually and                 Appeal from the United States
on behalf of all others similarly                District Court for the Southern
situated,                                        District of Illinois.
       Plaintiff-Appellee,
                                                 No. 04 C 308

                          v.                     G. Patrick Murphy, Chief Judge.

CITIGROUP GLOBAL MARKETS
INCORPORATED,
     Defendant-Appellant.


                                      ORDER

       This case is before the court on remand from the Supreme Court of the
United States. The Supreme Court vacated our earlier judgment, see Disher v.
Citigroup Global, 403 F.3d 478 (7th Cir. 2005), and remanded the case to us with
instructions to reconsider our earlier determination in light of Kircher v. Putnam
Funds Trust, 547 U.S. ___, 126 S. Ct. 2145 (2006). See Disher v. Citigroup Global
Markets, Inc., 548 U.S. ___, 126 S. Ct. 2964 (2006).
No. 04-3073                                                                  Page 2

      Kircher came from this circuit, and we already have taken action in that
matter in light of the decision of the Supreme Court. See In the Matter of Mutual
Fund Market-Timing Litigation, 468 F.3d 439 (7th Cir. 2006). The same action is
appropriate here. Accordingly, because we lack jurisdiction, we dismiss the appeal.

                                                      APPEAL DISMISSED for
                                                      WANT of JURISDICTION